Citation Nr: 1343042	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gout.  

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart disorder manifested by a heart murmur and associated with open heart surgery and coronary artery bypass grafts (CABGs).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a Board videoconference hearing in June 2012.  

The Board has reviewed the Veteran's physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran's gout was not present in service or due to any incident of service. 

2.  The Veteran's diabetes mellitus was not present in service or due to any incident of service.  

3.  The Veteran's hypertension was not present in service or due to any incident of service.

4.  A heart disorder manifested by a heart murmur and associated with open heart surgery and CABGs was not present in service or due to any incident of service.


CONCLUSIONS OF LAW

1.  The Veteran's gout was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The Veteran's diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The Veteran's hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The Veteran's heart disorder manifested by a heart murmur and associated with open heart surgery and CABGs was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in December 2009, prior to the initial adjudication of the Veteran's claims, the RO advised the Veteran of the information necessary to substantiate his service connection claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was also told that the evidence must show a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  This letter also provided information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, the Board initially notes that the Veteran's service treatment records (STRS) are unavailable.  When, as here, the Veteran's STRs are unavailable or incomplete, the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  But having said that, the Board must also point out that O'Hare does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claims.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by suggesting a correlation between his claimed condition and military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing O'Hare, 1 Vet. App. at 367).

The Veteran has also been informed that such records are missing and has made an effort to account for those missing records through the submission of private records, lay witness statements, his own statements, and testimony before the Board in June 2012.  Additional private records have also been obtained pursuant to authorizations provided by the Veteran.  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

While VA medical examinations were not obtained, the Board finds that no such examinations were warranted because the evidence of record does not establish or indicate that the claimed conditions are related to active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) and 38 C.F.R. § 3.159(c)(4) (2013).  Moreover, as will be shown more fully below, the Veteran's own proffered private medical evidence established the onset of his currently diagnosed disorders as many years after his period of active service.  

As was noted above, the Veteran was also provided a Board hearing in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  The undersigned Veterans Law Judge fully explained the issue on appeal and suggested the kind of lay witness and medical opinion evidence that would be needed to substantiate the claim.  

Thus, the Board finds that all necessary notification and development has been accomplished, and that appellate review may therefore proceed.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.

In addition, diabetes mellitus, hypertension, and cardiovascular disease may be presumed to have been incurred during service if they first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Further, as diabetes mellitus, hypertension, and cardiovascular disease are recognized as chronic under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) is for application as to all of the claims except the claim for service connection for gout.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As was noted previously, the Veteran's service treatment records are unavailable.  In addition, while the Veteran has testified to receiving relevant private treatment at Brooks Hospital two years after his discharge from service in October 1977, efforts to obtain the records of this treatment were futile given that the doctor was noted to be deceased and there was no indication that his records had been transferred to another medical care provider.  

Therefore, the first documentary evidence of treatment for relevant diagnoses is dated in March 2009, over 30 years after the Veteran's discharge from service.  

The private hospital records from Christus St. Michael Hospital from March 2009 reflect that the Veteran was admitted in March 2009 following a left heart catheterization that demonstrated severe ostial left main coronary artery disease (CAD).  At the time of admission, it was noted that the Veteran had developed recurring episodes of chest pain with exertion for the past several weeks.  It was noted that the Veteran had a history of diabetes, hypertension, and gout but denied a history of CAD.  He was taken to the operating room the following morning and underwent a CABGx2.  The final diagnosis was left main CAD, diabetes, hypertension, and lipid disorder.  

In his original claim for VA benefits, the Veteran indicated that his gout, diabetes, high blood pressure, and heart abnormality began in 1983.  Later, in a signed authorization to release medical records from Brooks Hospital, the Veteran indicated that he received treatment from this facility in 1984.

A June 2010 statement from a fellow service member reflects his recollection that the Veteran was told during physicals for basic training that he had a heart murmur.  This witness went on to state that he later discovered that the Veteran had "health" issues.  

A June 2010 statement from another fellow service member reflects his recollection that the Veteran had "health" issues, and that he started to notice that the Veteran was absent from Drill due to such issues.

A June 2010 statement from another fellow service member reflects his recollection that the Veteran was limping on their way to the Drill.  He later found out from their sergeant that the Veteran's ankles had been swollen.  

In his March 2011 substantive appeal, the Veteran stated that his gout was diagnosed at Fort Knox, Kentucky, in 1978.  He was put on medication at Brooks Medical Center while he was still in the service, and he is still on this medication.  He stated that his hypertension, diabetes, and heart murmur began at the same time.

An October 2011 private medical record from Texas Foot & Ankle Institute reflects that the Veteran had a history of diabetes, hypertension, gout, and open heart surgery.  

A May 2012 private medical report from Ellington Memorial Clinic reflects that the Veteran had been seen for the first time here one week earlier.  The Veteran reportedly had a diagnosis of gout dating back many years.  It was also noted that the Veteran had a history of diabetes mellitus, type II, which was first diagnosed in 2004.  The Veteran reported having had gout for many years, "possibly dating back to when he was in the service."  In a history of the Veteran's medical problems over the years, it was noted that the Veteran's diabetes was first diagnosed in June 2004, his coronary atherosclerosis, CABG and vessel type, dated back to 2009, his hypertension dated back to April 2003, and that his gout was first diagnosed in April 2003.  Later in the report, the reporting physician concluded that the Veteran's diabetes had its onset in June 2004, his coronary atherosclerosis, CABG, had its onset in May 2009, and gout had its onset in April 2003.

In a statement dated in June 2012, the Veteran stated that he discovered he had gout when he received treatment from a medic during his basic training in July 1977.  While continuing to do his basic training, he went back to the medic in August 1977 and also discovered he had high blood pressure and a heart abnormality.  One month later, in September 1977, he had his last physical and discovered he was a diabetic.  

A June 2012 statement from a former pastor notes his familiarity with the Veteran for 36 years or more, during which time he recalled the Veteran's complaints associated with gout.  He also recalled that the Veteran received treatment for gout, high blood pressure, and diabetes.  

A June 2012 statement from the Veteran's current pastor notes that he had known the Veteran since 1996 and that during this period, the Veteran had struggled with blood pressure and gout.  

At the Veteran's hearing before the Board in June 2012, the Veteran reported that all of his claimed disabilities first manifested themselves during or after basic training in service and that he first received treatment for his claimed disabilities in 1979.  

Initially, the Board notes that the Veteran most recently claims that he developed and was actually diagnosed with all of his claimed disorders during or shortly after basic training in service, however, there are no contemporaneous treatment records to corroborate his contention.  Since the unavailability of these records is not the fault of the Veteran, the Board has closely examined the statements and testimony of the Veteran, and the additional evidence he has provided to determine whether they are sufficiently credible, probative, and consistent throughout the record to warrant either the allowance of one or more of his claims or the remand of one or more of the claims for an examination and etiological opinion.  For the reasons stated below, the Board has concluded that the preponderance of the evidence is against all of the Veteran's claims and that remand for further development is not warranted.

The Board would like to first point out that the Veteran has not been shown to have any background or special training that would permit him to diagnose gout, diabetes, hypertension, or heart disorder manifested by a heart murmur and associated with open heart surgery and CABGs, and so while he and his other lay witnesses may be able to describe or relate symptoms of pain during service or for many years following service, they are not able to diagnose those symptoms as gout, diabetes, hypertension, or heart disorder manifested by murmur, or the early onset of any of these conditions.  Similarly, although the Veteran is capable of saying that he suffered from light-headedness or chest pains since service, the Board finds that diabetes, hypertension, and a heart disorder manifested by murmur are not the type of disabilities that a lay person is capable of linking to service either by way of continuity of symptomatology or nexus to service.  The Board would like to further note at this point that gout is not listed as one of the chronic diseases under 38 C.F.R. § 3.309(a), and that the Veteran's complaints of swollen joints since service would not, on their own, be enough to warrant the grant of service connection for gout under 38 C.F.R. § 3.303(b).    

Consequently, with respect to the claims that the Veteran's gout, diabetes, hypertension, and heart disorder had their onset during service or, with respect to diabetes, hypertension, and a heart disorder, to a period of one year following service, there must be competent medical evidence linking such a disorder to service, and the record does not contain any such evidence.  In fact, the most probative and persuasive opinion that addresses this aspect of the claims is against such a relationship.  More specifically, after examination of the Veteran and consideration of the Veteran's medical history, a private physician from the Ellington Memorial Clinic concluded in May 2012 that the Veteran's hypertension first manifested in April 2003, his diabetes had its initial onset in June 2004, the Veteran's heart disorders first manifested in May 2009, and his gout had its onset in April 2003.  

The Board would further note that to the extent the Veteran's has relied on his own lay statements to support a relationship between his currently diagnosed gout, diabetes, hypertension, and heart disorder and service, the Board finds that he has not been a credible historian.  More specifically, although the Board is mindful of the fact that it has now been over 35 years since the Veteran's period of active service, the record reveals that the Veteran has variously reported both the onset and treatment for his claimed disorders.  For example, in his original claim for VA benefits, the Veteran indicated that his gout, diabetes, high blood pressure, and heart abnormality began in 1983, and then later in a signed authorization to release medical records from Brooks Hospital, the Veteran indicated that he received treatment from this facility in 1984.  On the other hand, in his March 2011 substantive appeal, the Veteran stated that all of his claimed disabilities were first diagnosed and treated at Fort Knox, Kentucky, in 1978, and that he was put on medication for his gout at Brooks Medical Center while he was still in the service.  Most recently, in his June 2012 written statement and testimony, the Veteran appears to be favoring an account that supports an in-service onset of the claimed disorder, but treatment beginning two years after service.  Consequently, the Board does not find the Veteran's statements as to the onset of his symptoms and treatment to be credible in this matter.  

In summary, based on all of the foregoing, the Board finds that a preponderance of the evidence is against the claims for service connection for gout, diabetes mellitus, hypertension, and a heart disorder manifested by a heart murmur and associated with open heart surgery and CABGs, either as directly related to service or, in the case of diabetes mellitus, hypertension, and a heart disorder, based on their onset during one year following the Veteran's discharge from service.  


ORDER

Entitlement to service connection for gout is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart disorder manifested by a heart murmur and associated with open heart surgery and CABGs is denied




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


